Citation Nr: 9909201	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-47 855	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
hip disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

A review of the record in this case discloses that the 
service department has submitted conflicting information 
regarding the veteran's active service.  However, the veteran 
contends that he served from October 1967 to November 1971, 
information which is corroborated by his DD Form 214.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1997, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.  


FINDING OF FACT

The veteran's service-connected left hip disability is 
presently characterized by flexion to 115 degrees, adduction 
to 20 degrees, abduction to 45 degrees, internal rotation to 
35 degrees, and external rotation to 30 degrees, with pain on 
resisted flexion and extension, but no evidence of ankylosis.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the veteran's 
service-connected left hip disability is not warranted.  
38 U.S.C.A. § 1154 ((West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.40, 4.59, and Part 4, Codes 5250, 5252, 5253 (	1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's argument is that the Regional Office (RO) 
committed error in denying entitlement to an increased 
evaluation for his service-connected left hip disability, in 
that the various manifestations of that disability are more 
severe than currently evaluated, and productive to a greater 
degree of impairment than is reflected by the 10 percent 
schedular evaluation presently assigned.  More specifically, 
it is contended that, as a result of the veteran's 
service-connected left hip disability, he experiences pain on 
motion, instability, weakness, and balance problems, as well 
as severe pain when walking or sitting for any length of 
time, and an inability to "get comfortable" when sleeping.  

In that regard, a review of the record discloses that, while 
in service, the veteran was involved in a motor vehicle 
accident, at which time he sustained a fracture of the left 
femur followed by intramedullary nailing.

On Department of Veterans Affairs (VA) orthopedic examination 
in December 1995, the veteran complained that he was "unable 
to sleep well" due to pain when moving his left knee and hip.  
Physical examination conducted at that time revealed left hip 
flexion to 125 degrees, with extension to 0 degrees, and 
painful rotation.  The veteran ambulated with a severe limp, 
swinging his hip and back to maintain his balance.  
Radiographic examination of the veteran's left hip conducted 
at that time was considered within normal limits.  

On subsequent VA orthopedic examination in February 1998, the 
veteran's history and complaints were recounted.  At that 
time, the veteran stated that, while in service, he had been 
involved in a motor vehicle accident, at which time he 
sustained a fracture of his left femur, which was treated 
with an intramedullary rod.  Reportedly, this "hardware," 
which was prominent towards the veteran's hip, caused a lot 
of discomfort, and was therefore removed.  Following this 
removal, the veteran experienced pain about his left hip, as 
well as "some discomfort" in this area.  The veteran 
described a "syndrome of weakness" about his left hip, as 
well as increased pain on those occasions when he would 
attempt to carry "heavier things."  Reportedly, prior 
radiographic studies of the veteran's left hip conducted in 
December 1995 were within normal limits.  

At the time of evaluation, the veteran complained that he 
walked with a limp, and was unable to carry heavy things.  
Further noted were problems with "flare-ups" of pain about 
the left hip on those occasions when he found it necessary to 
"do prolonged standing or walking."  According to the 
veteran, he experienced these problems approximately "two 
times a week."  The veteran stated that there was increased 
pain about the hip on increased activity, as well as a 
previously noted "limp."  "Easy fatigability" about the hip 
musculature was likewise noted on those occasions when the 
veteran found it necessary to stand or do "any heavy work."  
According to the veteran, he had undergone no further hip 
surgery, or "any real treatment, such as physical therapy."  

On physical examination, the veteran denied any 
incoordination in his gait.  Two well-healed surgical scars 
were in evidence.  There was no evidence of atrophy in the 
gluteus or flexor muscles.  Range of motion studies showed 
flexion from 0 to 115 degrees, with extension from 0 to 
30 degrees, adduction from 0 to 20 degrees, abduction to 
45 degrees, internal rotation to 35 degrees, and external 
rotation to 30 degrees.  These "gently performed" ranges of 
motion yielded no increased pain.  However, on resisted 
flexion and extension of the (left) hip joint, there was 
evidence of such pain.  Further testing showed some decreased 
endurance during hip range of motion testing, though with no 
notable weakness on flexion or extension. Repetitive 
resistive hip flexion showed some evidence of easy fatigue.  
It was noted during the course of examination that the 
veteran exhibited a 2-centimeter limb length discrepancy, as 
well as a positive Trendelenburg's sign on the left.  There 
was no tenderness over the greater trochanter of the left 
hip, and no evidence of crepitation during range of motion.  
Radiographic studies of the veteran's left hip and proximal 
femur were unremarkable, showing only a healed femur fracture 
at the junction of the proximal and mid thirds.  The 
pertinent diagnosis noted at the time of examination was left 
hip pain of unclear etiology.  

In the opinion of the examiner, the veteran suffered an 
"additional 10 degrees' range of motion loss" as a result of 
left hip pain.  Further noted was that normal range of motion 
for the hip consisted of flexion/extension from 0 to 
125 degrees, adduction to 25 degrees, abduction to 
45 degrees, internal rotation to 40 degrees, and external 
rotation to 50 degrees.  The examiner commented that, while 
the veteran did exhibit certain "visible signs of pain" (such 
as grimacing and vocalizing that he was being hurt) during 
gentle range of motion testing, in addition to "some easy 
fatigability and weakened motion," he (the examiner) was of 
the opinion that the etiology of the veteran's hip pain was 
unclear, and that the veteran experienced "only minimal to 
mild functional loss of the left hip."  

The Board notes that it is the intent of the Schedule for 
Rating Disabilities to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (1998).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (1998).  In 
the present case, the 10 percent evaluation currently in 
effect contemplates a limitation of flexion of the thigh to 
45 degrees.  38 C.F.R. Part 4, Code 5252 (1998).  In order to 
warrant an increased evaluation, there would, of necessity, 
needed to be demonstrated a limitation of flexion of the 
thigh to 30 degrees, or, in the alternative, a limitation of 
abduction such that motion is lost beyond 10 degrees, or 
ankylosis.  38 C.F.R. Part 4, Codes 5250, 5252 5253 (1998).  
Even allowing for an additional 10 degrees' loss in motion of 
the veteran's left hip, current range of motion studies show 
flexion to 105 degrees, adduction to 10 degrees, abduction to 
35 degrees, internal rotation to 25 degrees, and external 
rotation to 20 degrees.  Moreover, in the opinion of the 
examining physician, the veteran currently exhibits only a 
"minimal to mild functional loss of the left hip."  Under 
such circumstances, and absent evidence of either ankylosis 
or increased limitation of motion, the Board is of the 
opinion that current manifestations of the veteran's 
service-connected left hip disability are adequately 
represented by the 10 percent evaluation currently in effect.  

An extraschedular rating is not in order in the absence of 
evidence of frequent hospitalizations or marked interference 
with employment.  It is likewise not asserted that the 
disorder presents an unusual or exceptional disability 
picture.  



ORDER

An evaluation in excess of 10 percent for the veteran's 
service-connected left hip disability is denied.   



________________________
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 


- 6 -


